     Case: 1:19-cv-02908 Document #: 21 Filed: 07/02/19 Page 1 of 1 PageID #:74

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Ramon Ponce
                                               Plaintiff,
v.                                                            Case No.: 1:19−cv−02908
                                                              Honorable Manish S. Shah
Equifax Information Services, LLC, et al.
                                               Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, July 2, 2019:


       MINUTE entry before the Honorable Manish S. Shah: Pursuant to the notice of
voluntary dismissal [20], plaintiff's claims against Tuscon Federal Credit Union are
dismissed without prejudice, and with each party to bear its own costs and
attorney&#039;s fees. Tuscon Federal Credit Union is terminated as a party to this case.
The motion to dismiss [7] and the associated briefing schedule are terminated as moot.
Notices mailed. (psm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
